Title: To Thomas Jefferson from William Small, 12 July 1806
From: Small, William
To: Jefferson, Thomas


                        
                            Sir,
                            Navy Yard July 12th. 1806
                        
                        I am sory that the Publick business does not permit me to attend You along with Robert, whose diffidence
                            requires aid—From what I learn, the lad will soon be ready to enter to trade—I am sanguine it may be both to the honour
                            and interest of the family, and supposeing Your kind interference may be a spurr to us all to do our duty—It was my
                            intention to have brought one of your instruments, which with what additions are made, might have met your approbation—shall take an early oppertunity for that purpose
                  I am Sir with due respect Your Obliged Sert.
                        
                            Willm. Small
                     
                        
                    